


Exhibit 10.4
LANDAMERICA FINANCIAL GROUP, INC.
AMENDED AND RESTATED
EXECUTIVE OFFICER INCENTIVE PLAN






1.           Purpose.


The purposes of the Plan are to promote the success of the Company; to provide
designated Executive Officers with an opportunity to receive incentive
compensation dependent upon that success; to attract, retain and motivate such
individuals; and to provide Awards that are “qualified performance-based
compensation” under Section 162(m) of the Code.


2.           Definitions.


“Award” means an incentive award made pursuant to the Plan.


“Award Formula” means one or more objective formulas or standards established by
the Committee for purposes of determining an Award based on the level of
performance with respect to one or more Performance Goals.  Award Formulas may
vary from Performance Period to Performance Period and from Participant to
Participant and may be established on a stand-alone basis, in tandem or in the
alternative.


“Award Schedule” means the Award Schedule established pursuant to Section 4.1.


“Beneficiary” means the person(s) designated by the Participant, in writing on a
form provided by the Committee, to receive payments under the Plan in the event
of his or her death while a Participant or, in the absence of such designation,
the Participant’s estate.


“Board of Directors” means the Board of Directors of the Company.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the Executive Compensation Committee of the Board of
Directors.  The Committee shall be composed of not less than two directors, each
of whom is intended to be an “outside director” (within the meaning of Code
Section 162(m)).


“Common Stock” means the Common Stock of the Company.  Awards under the Plan
paid in Common Stock shall be awarded by the Committee under the Executive Stock
Plan.


“Company” means LandAmerica Financial Group, Inc. and its successors.

 
 

--------------------------------------------------------------------------------

 

 “Determination Period” means, with respect to a Performance Period applicable
to any Award under the Plan, the period commencing with the first day of such
Performance Period and ending on the earlier to occur of (i) 90 days after the
commencement of the Performance Period and (ii) the date upon which twenty-five
percent (25%) of the Performance Period shall have elapsed.


“Disability” means disability as defined under the Company’s long term
disability plan or, if no such plan is in force at the time, as determined by
the Committee.


“Executive Officer” means a person who is an executive officer of the Company
for purposes of the Securities Exchange Act of 1934, as amended.


“Executive Stock Plan” means the LandAmerica Financial Group 2000 Stock
Incentive Plan, as amended in the future, or any successor plan.


“Participant” means an Executive Officer selected from time to time by the
Committee to participate in the Plan.


“Performance Goal” means the level of performance or matrix of levels of
performance established by the Committee as the Performance Goal with respect to
a Performance Measure.  A Performance Goal may be an absolute goal or a goal
relative to the performance of a peer group selected by the Committee.
Performance Goals may vary from Performance Period to Performance Period and
from Participant to Participant and may be established on a stand-alone basis,
in tandem or in the alternative.


“Performance Measure” means one or more of the following selected by the
Committee to measure Company and/or business unit performance for a Performance
Period:  net income; basic or diluted earnings per share; net revenues; market
share; gross profit; profit margin; cash flow; income before income taxes;
expense ratios; return on assets; return on funds employed, return on equity;
stock price; market capitalization; and total shareholder return; each as
determined in accordance with generally accepted accounting principles, where
applicable, as consistently applied by the Company and, if so determined by the
Committee prior to the expiration of the Determination Period, adjusted, to the
extent permitted under Section 162(m) of the Code, to omit the effects of
extraordinary items, the gain or loss on the disposal of a business segment,
unusual or infrequently occurring events and transactions, accruals for awards
under the Plan and cumulative effects of changes in accounting
principles.  Performance Measures may vary from Performance Period to
Performance Period and from Participant to Participant and may be established on
a stand-alone basis, in tandem or in the alternative.


“Performance Period” means one or more periods of time, as the Committee may
designate, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to payment in
respect of an Award.


“Plan” means the LandAmerica Financial Group, Inc. Executive Officer Incentive
Plan, as amended and restated.

 
2

--------------------------------------------------------------------------------

 

“Retirement” means retirement at the Company’s normal retirement age or early
retirement with the prior written approval of the Company.


“Restricted Stock” means shares of Common Stock awarded to a participant subject
to forfeiture or otherwise restricted.  Awards under the Plan paid in Restricted
Stock shall be awarded by the Committee under the Executive Stock Plan.


“Stock Unit” means an award stated with reference to a share of Common Stock
that entitles the holder to receive a payment for each Stock Unit equal to the
Fair Market Value (as defined in the Executive Stock Plan) of a share of Common
Stock on the date of payment.  Awards under the Plan paid in Stock Units shall
be awarded as Phantom Stock under the Executive Stock Plan.  At the Committee’s
discretion, the Participant’s rights in Stock Units may be forfeitable or
otherwise restricted and may be paid in cash, Common Stock or a combination of
cash or Common Stock.


3.
Participation.



3.1           Participants shall be selected by the Committee from among the
Executive Officers.  The selection of an Executive Officer as a Participant for
a Performance Period shall not entitle such individual to be selected as a
Participant with respect to any other Performance Period.


4.           Awards.


4.1           Award Schedules.  With respect to each Performance Period with
respect to which an Award may be earned by a Participant under the Plan, prior
to the expiration of the Determination Period the Committee shall establish in
writing for such Performance Period an Award Schedule for each
Participant.  Award Schedules may vary from Performance Period to Performance
Period and from Participant to Participant.  The Award Schedule shall set forth
the applicable Performance Period, Performance Measure(s), Performance Goal(s),
and Award Formula(s) and such other information as the Committee may
determine.  Once established for a Performance Period, such items shall not be
amended or otherwise modified to the extent such amendment or modification would
cause the compensation payable pursuant to the Award to fail to constitute
qualified performance based compensation under Code Section 162(m).


4.2           Determination of Awards.  A Participant shall be eligible to
receive payment in respect of an Award only to the extent that the Performance
Goal(s) for such Award are achieved and the Award Formula as applied against
such Performance Goal(s) determines that all of some portion of such
Participant’s Award has been earned for the Performance Period.  As soon as
practicable after the close of each Performance Period, the Committee shall meet
to review and certify in writing whether, and to what extent, the Performance
Goals for the Performance Period have been achieved and, if so, to calculate and
certify in writing that amount of the Award earned by each Participant for such
Performance Period based upon such Participant’s Award Formula.  The Committee
shall then determine the actual amount of the Award to be paid to each
Participant and, in so doing, may decrease, but not increase, the amount of the
Award otherwise payable to the Participant based upon such
performance.  Anything in this Plan to the contrary

 
3

--------------------------------------------------------------------------------

 

notwithstanding, the maximum Award payable to any Participant with respect to
each fiscal year of the Company contained within a Performance Period shall be
$2,000,000 cash and 50,000 shares of Common Stock prorated on a monthly basis if
the portion of a fiscal year included in the Performance Period is less than
twelve months.


4.3           Payment of Awards.  At the Committee’s discretion, awards may be
paid in cash, Common Stock, Restricted Stock, Stock Units or a combination of
cash, Common Stock, Restricted Stock or Stock Units.  Payments shall be made as
soon as practicable after the amount of the Award has been determined and
certified in accordance with Section 4.2.  The Committee may, subject to such
terms and conditions and within such limits as it may from time to time
establish, permit one or more Participants to defer the receipt of amounts due
under the Plan in a manner consistent with the requirements of Code Section
162(m) so that any increase in the amount of an Award that is deferred shall be
based either on a reasonable rate of interest or the performance of a
predetermined investment in accordance with Treasury Regulation
1.162-27(e)(2)(iii)(B).  If any Award which is earned pursuant to this Section 4
is paid prior to the time determined when the Award was initially granted, the
amount of such Award shall be reduced by an appropriate discount factor
determined by the Committee.




5.
Termination of Employment.



5.1           Termination of Employment.  Except as otherwise determined by the
Committee or as otherwise provided in Section 5.2, no Award with respect to a
Performance Period will be payable to any Participant who is not an employee of
the Company on the last day of such Performance Period.


5.2           Death, Disability or Retirement.  In the event that a Participant
dies or his or her employment is terminated by reason of Disability or
Retirement after an Award has been granted to the Participant but before it has
been determined to be earned pursuant to Section 4.2, there shall be paid to the
Participant (or, in the event of death, to the Participant’s Beneficiary or
estate) a prorated amount equal to the Award payment that the Committee
determines would have been paid to the Participant pursuant to Section 4.3 had
his or her employment continued based on actual performance for the Performance
period in which death, Disability or Retirement occurs, multiplied by a
fraction, the numerator of which is the number of completed calendar months of
employment during the Performance Period and the denominator of which is the
number of calendar months in the Performance Period.  Any prorated bonus under
this Section 5.2 shall be paid when bonuses for the Performance Period are paid
to other participants.

 
4

--------------------------------------------------------------------------------

 

6.           Administration.


6.1           In General.  The Committee shall have full and complete authority,
in its sole and absolute discretion, (i) to exercise all of the powers granted
to it under the Plan, (ii) to construe, interpret and implement the Plan and any
related document, (iii) to prescribe, amend and rescind rules relating to the
Plan, (iv) to make all determinations necessary or advisable in administering
the Plan, and (v) to correct any defect, supply any omission and reconcile any
inconsistency in the Plan.


6.2           Determinations.  The actions and determinations of the Committee
or others to whom authority is delegated under the Plan on all matters relating
to the Plan and any Awards shall be final and conclusive.  Such determinations
need not be uniform and may be made selectively among persons who receive, or
are eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.


6.3           Appointment of Experts.  The Committee may appoint such
accountants, counsel, and other experts as it deems necessary or desirable in
connection with the administration of the Plan.


6.4           Delegation.  The Committee may delegate to others the authority to
execute and deliver such instruments and documents, to do all such acts and
things, and to take all such other steps deemed necessary, advisable or
convenient for the effective administration of the Plan in accordance with its
terms and purposes, except that the Committee shall not delegate any authority
with respect to decisions regarding Plan eligibility or the amount, timing or
other material terms of Awards.


6.5           Books and Records.  The Committee and others to whom the Committee
has delegated such duties shall keep a record of all their proceedings and
actions and shall maintain all such books of account, records and other data as
shall be necessary for the proper administration of the Plan.


6.6           Payment of Expenses.  The Company shall pay all reasonable
expenses of administering the Plan, including, but not limited to, the payment
of professional and expert fees.


7.
Miscellaneous.



7.1           Nonassignability.  No Award shall be assignable or transferable
(including pursuant to a pledge or security interest) other than by will or by
the laws of descent and distribution.


7.2           Withholding Taxes.  Whenever payments under the Plan are to be
made or deferred, the Company will withhold therefrom, or from any other amounts
payable to or in respect of the Participant, an amount sufficient to satisfy any
applicable governmental withholding tax requirements related thereto.

 
5

--------------------------------------------------------------------------------

 

7.3           Amendment or Termination of the Plan.  The Plan may be amended or
terminated by the Committee in any respect except that (i) no amendment may be
made after the date on which an Executive Officer is selected as a Participant
for a Performance Period that would adversely affect the rights of such
Participant with respect to such Performance Period without the consent of the
affected Participant and (ii) no amendment shall be effective without the
approval of the shareholders of the Company to increase the maximum Award
payable under the Plan or if, in the opinion of counsel to the Company, such
approval is necessary to satisfy the applicable requirements of Code Section
162(m).


7.4           Other Payments or Awards.  Nothing contained in the Plan will be
deemed in any way to limit or restrict the Company from making any award or
payment to any person under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.


7.5           Payments to Other Persons.  If payments are legally required to be
made to any person other than the person to whom any amount is payable under the
Plan, such payments will be made accordingly.  Any such payment will be a
complete discharge of the liability of the Company under the Plan.


7.6           Unfunded Plan.  Nothing in this Plan will require the Company to
purchase assets or place assets in a trust or other entity to which
contributions are made or otherwise to segregate any assets for the purpose of
satisfying any obligations under the Plan.  Participants will have no rights
under the Plan other than as unsecured general creditors of the Company.


7.7            Limits of Liability.  Neither the Company nor any other person
participating in any determination of any question under the Plan, or in the
interpretation, administration or application of the Plan, will have any
liability to any party for any action taken or not taken in good faith under the
Plan.


7.8           No Right of Employment.  Nothing in this Plan will be construed as
creating any contract of employment or conferring upon any Participant any right
to continue in the employ or other service of the Company or limit in any way
the right of the Company to change such person’s compensation or other benefits
or to terminate the employment or other service of such person with or without
cause and with or without notice.


7.9           Section Headings.  The section headings contained herein are for
convenience only, and in the event of any conflict, the text of the Plan, rather
than the section headings, will control.


7.10           Invalidity.  If any term or provision contained herein is to any
extent invalid or unenforceable, such term, or provision will be reformed so
that it is valid, and such invalidity or unenforceability will not affect any
other provision or part hereof.


7.11           Applicable Law.  The Plan will be governed by the laws of the
Commonwealth of Virginia, as determined without regard to the conflict of law
principles thereof.

 
6

--------------------------------------------------------------------------------

 

7.12           Effective Date/Term.  The Plan became effective upon the approval
by the shareholders of the Company at the 2005 Annual Meeting of Shareholders
and became effective for the Company’s 2005 fiscal year and each of the next
four succeeding fiscal years of the Company unless sooner terminated by the
Committee in accordance with Section 7.3.  For the fifth succeeding fiscal year,
the Plan shall remain in effect in accordance with its terms unless amended or
terminated by the Committee, and the Committee shall make the determinations
required by Section 4 for such year, but the Plan shall be submitted for
re-approval by the shareholders of the Company at the annual meeting of
shareholders held during such fifth year and payment of all Awards under the
Plan for such fiscal Year and any future periods shall be contingent upon such
approval.  This Amended and Restated Plan is effective November 4, 2008.






1121452v5





 
7

--------------------------------------------------------------------------------

 
